13‐1098(L) 
      United States of America v. Nelson Calderon, et al. 
       
                            UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                                   
                                      SUMMARY ORDER  
       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE 
FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).  
A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
       
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 12th day of May, two thousand fifteen. 
                                         
      PRESENT:  AMALYA L. KEARSE, 
                   RICHARD C. WESLEY, 
                   DENNY CHIN, 
                                 Circuit Judges. 
      ______________________ 
       
      UNITED STATES OF AMERICA,  
       
                                 Appellee, 
       
                   ‐v.‐                       Nos. 13‐1098, 13‐0766, 13‐2510,  
                                              13‐2740, 13‐2751 
       
      NELSON CALDERON, WILFREDO SANCHEZ, AKA KING FRITO, EVA 
      CARDOZA, ANGELO DELEON, AKA KING TRUTH, 
       



                                             1
                        Defendants‐Appellants.* 
 
______________________  
 
FOR APPELLANTS:         DONALD DUBOULAY, Law Office of Donald 
                        Duboulay, New York, NY, for Defendant‐Appellant 
                        Nelson Calderon; RANDALL D. UNGER, Law Offices of 
                        Randall D. Unger, Bayside, NY (Steven G. Brill, Sullivan 
                        & Brill, LLP, New York, NY on the brief), for Defendant‐
                        Appellant Wilfredo Sanchez; CHARLES S. HOCHBAUM, 
                        Brooklyn, NY, for Defendant‐Appellant Eva Cardoza; Mark 
                        S. DeMarco, Bronx, NY, for Defendant‐Appellant Angelo 
                        DeLeon.          
 
FOR APPELLEE:           BENJAMIN ALLEE, Assistant United States Attorney 
                        (Brian A. Jacobs, Assistant United States Attorney, on 
                        the brief), for Preet Bharara, United States Attorney for 
                        the Southern District of New York, New York, NY. 
 
      Appeals from the United States District Court for the Southern District of 
New York (Cathy Seibel, Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgments against defendants DeLeon, 

Calderon, and Sanchez are AFFIRMED; in No. 13‐2740, the judgment against 

defendant Cardoza is AFFIRMED; in No. 13‐2751, the judgment against 

defendant Cardoza is AFFIRMED in part and REVERSED in part.  

          Defendants‐Appellants Nelson Calderon, Wilfredo Sanchez, Eva Cardoza, 

and Angelo DeLeon appeal from judgments of conviction entered on March 15, 

*    The Clerk of the Court is directed to amend the caption of this case as set forth above. 


                                                2
2013, June 21, 2013, July 9, 2013, and January 23, 2013, respectively, in the United 

States District Court for the Southern District of New York (Seibel, J.) following a 

five‐week jury trial that ended on July 17, 2012.  We assume the parties’ 

familiarity with the underlying facts, procedural history, and issues for review. 

      DeLeon argues that, inter alia, the evidence at trial was insufficient to 

establish that he was guilty of conspiring to distribute marijuana because “[t]here 

was a ‘variance’ between the indictment, which alleged a single conspiracy, and 

the proof at trial, which, at best, tended to prove several independent 

conspiracies.”  DeLeon Br. at 16.  We must affirm the conviction if “any rational 

trier of fact could have found the essential elements of the crime beyond a 

reasonable doubt.”  Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis 

omitted).  Even if DeLeon were correct that the proof at trial demonstrated 

multiple conspiracies, it is well established in this Circuit that where the jury 

finds multiple conspiracies, “the jury should convict the defendant if it finds that 

one of the proven conspiracies was the one alleged in the indictment and that the 

defendant was a member of it.”  United States v. Payne, 591 F.3d 46, 62 (2d Cir. 

2010).  On the record in this case, a reasonable juror could have found that 

DeLeon possessed “some knowledge” of the unlawful aims and objectives of the 




                                          3
conspiracy alleged in the indictment, whose “essential nature” was to distribute 

drugs in Newburgh, and that DeLeon sold marijuana on the street from locations 

controlled by the Latin Kings (see Tr. 432–33, 1913–16, 2598, 2877), split sales with 

other Latin Kings members (see Tr. 436), hosted Latin Kings meetings (see Tr. 433, 

2875–76), and held a leadership position in the Latin Kings (see Tr. 376–77).  That 

evidence was sufficient to prove the conspiracy.  United States v. Salameh, 152 

F.3d 88, 147–48 (2d Cir. 1998) (per curiam).   

      Calderon challenges, inter alia, his conviction for attempted witness 

tampering on the ground that  there was no evidence that he specifically 

intended to influence future testimony, and challenges his conviction for 

participating in a racketeering conspiracy on the ground that it is inconsistent 

with his acquittal on the narcotics conspiracy charge.  Although Calderon, while 

not denying that he assaulted the witness, argues that the assault was only 

retribution for the witness’s prior testimony about the Latin Kings, it was entirely 

permissible for the jury to infer that the assault was intended also to deter the 

witness from testifying against Calderon in the future.  We must “credit[] every 

inference that the jury might have drawn in favor of the government,” United 

States v. Temple, 447 F.3d 130, 136–37 (2d Cir. 2006) (internal quotation marks 




                                          4
omitted), because “the task of choosing among competing, permissible inferences 

is for the fact‐finder, not for the reviewing court,” United States v. McDermott, 245 

F.3d 133, 137 (2d Cir. 2001).  Viewed in the light most favorable to the 

Government, see United States v. Rosa, 17 F.3d 1531, 1542 (2d Cir. 1994), the 

evidence supported the jury’s decision to convict Calderon on the attempted 

witness tampering charge.  Calderon’s challenge to his RICO conspiracy 

conviction also fails because “a criminal defendant convicted by a jury on one 

count [cannot] attack that conviction [merely] because it was inconsistent with 

the jury’s verdict of acquittal on another count.”  United States v. Powell, 469 U.S. 

57, 58 (1984); see also id. at 69.   

       Cardoza was convicted of racketeering conspiracy, in violation of 18 U.S.C. 

§ 1962(d), conspiracy to distribute narcotics, in violation of 21 U.S.C. §§ 

841(b)(1)(B), 846, accessory after the fact to murder, in violation of 18 U.S.C. § 3, 

and managing a drug premises, in violation of 21 U.S.C. § 856(a)(2).  We reject 

Cardoza’s challenges to the convictions on the drug conspiracy, RICO 

conspiracy, and stash house counts for the reasons that follow.  Cardoza’s 

conviction on the accessory count is reversed for the reasons stated in the 

opinion issued simultaneously with this summary order.   




                                           5
      Cardoza argues that the trial evidence was insufficient to convict her of 

participating in a racketeering conspiracy because she was not an official 

member of the Latin Kings and never personally participated in the gang’s drug 

transactions.  Cardoza’s non‐membership in the gang does not foreclose her 

participation in the charged conspiracy, and the evidence introduced at trial to 

show that she participated in the conspiracy was substantial.  Cardoza went on 

missions with gang members, collected money from drug sales, advised drug 

customers of gang member Steven Lewis’s location, and sold drugs and made 

drug deliveries for the gang.  Several times, narcotics customers gave cash for 

drugs directly to Cardoza.   

      Cardoza also argues that by finding her not guilty of a number of counts, 

the jury necessarily found that the evidence was insufficient on the RICO 

conspiracy count and the jury must therefore have acted irrationally.  As 

discussed above, Cardoza’s position is inimical to established law that a 

conviction on one count of an indictment may not be challenged because it is 

inconsistent with an acquittal on another count.  See Powell, 469 U.S. at 65–67.   

      DeLeon contends that the district court should have granted a mistrial 

after a juror inquired of the courtroom deputy “how the personal information 




                                          6
provided during jury selection will be protected,” arguing that this statement 

shows that the jury engaged in prohibited premature deliberations.  DeLeon Br. 

at 10.  DeLeon’s argument is without merit.  The juror’s question was about 

personal information; it did not “come[] within a common sense definition of 

deliberation,” United States v. Peterson, 385 F.3d 127, 135 (2d Cir. 2004).  In any 

event, Judge Seibel properly addressed the issue by reminding the jury about the 

presumption of innocence and reiterating her previously given instructions not 

to discuss the case prior to deliberations.  See United States v. Thai, 29 F.3d 785, 

803 (2d Cir. 1994). 

      Calderon argues that “[t]he district court erred in imposing a 4‐level role 

enhancement on the basis that Mr. Calderon was a ‘leader’ of the racketeering 

conspiracy.”  Calderon Br. at 44.  However, the district court made proper fact‐

findings when it applied the leadership enhancement, and those findings are not 

clearly erroneous.  See United States v. Ivezaj, 568 F.3d 88, 99 (2d Cir. 2009).   

      Calderon and Sanchez argue that the district court erred when it held them 

responsible for more than the drug quantity connected to them personally at 

trial.  Calderon’s argument that he was involved with only heroin, and not 

cocaine, is meritless.  Although he apparently sold only heroin, there was 




                                            7
evidence that Calderon was knowledgeable about the cocaine‐selling aspect of 

the conspiracy and was a leader overall.  The district court applied the proper 

enhancement because,  under well‐established law, Calderon and Sanchez were 

responsible not only for the cocaine that they themselves conspired to sell but 

also for the cocaine their co‐conspirators conspired to sell, because they knew of 

their co‐conspirators’ illicit activities or the activities were reasonably foreseeable 

by them.  See United States v. Adams, 448 F.3d 492, 499 (2d Cir. 2006); United States 

v. Jackson, 335 F.3d 170, 181 (2d Cir. 2003).  On this record, there can be no doubt 

that Calderon and Sanchez knew their co‐conspirators would sell crack cocaine, 

the distribution of which was central to their gang’s illicit activity.     

      Sanchez contends that the district court erred by considering, in 

calculating the Guidelines range, illegal activity for which he was acquitted.  This 

argument has no merit.  See, e.g., United States v. Vaughn, 430 F.3d 518, 527 (2d 

Cir. 2005); cf. United States v. Watts, 519 U.S. 148, 157 (1997) (rejecting a Fifth 

Amendment challenge to the use of acquitted conduct in sentencing).   

      Sanchez also argues that the district court erred in imposing a two‐level 

enhancement for possession of a firearm.  See U.S.S.G. § 2D1.1(b)(1).  It is clear 

from the record that Sanchez reasonably could have foreseen that firearms would 




                                            8
be possessed in connection with his drug‐stashing and other drug‐related 

activities.  See United States v. Soto, 959 F.2d 1181, 1186–87 (2d Cir. 1992).  His co‐

conspirators’ possession of firearms was plainly foreseeable to Sanchez given 

that, inter alia, at the site of Scarlett’s death Sanchez himself carried a firearm.   

      Calderon, Cardoza, and Sanchez challenge their sentences as substantively 

unreasonable.  We reject these challenges because we find that the Guidelines‐

range sentences imposed on these co‐conspirators were not “shockingly high, 

shockingly low, or otherwise unsupportable as a matter of law.”  United States v. 

Rigas, 583 F.3d 108, 123 (2d Cir. 2009). 

      Cardoza argues that the indictment was constructively amended during 

jury selection, when the district court gave the prospective jurors an overview of 

the charges in reliance on an erroneously redacted indictment provided by the 

Government.  Cardoza was, however, on notice of the “core of criminality” 

alleged in the superseding indictment—namely that, from 2007 through about 

February 2011, Cardoza conspired to distribute drugs in Newburgh, New York.  

See United States v. Banki, 685 F.3d 99, 118 (2d Cir. 2012) (internal quotation marks 

omitted).  Moreover, the day after Cardoza raised this objection, the district court 

specifically and accurately clarified for the jury the charges against Cardoza.  




                                            9
Cardoza does not claim error in this clarification, or in the court’s final 

instructions at the close of trial, or in the verdict form, which listed separate 

narcotics conspiracy counts and included special interrogatories.  Because there 

is not “a substantial likelihood that [she] may have been convicted of an offense 

other than that charged,” United States v. DʹAmelio, 683 F.3d 412, 416 (2d Cir. 

2012), Cardoza’s constructive‐amendment claim fails.   

      We have considered Appellants’ remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgments of the district court 

against DeLeon, Calderon, and Sanchez are AFFIRMED; in 13‐2740, the 

judgment against defendant Cardoza is AFFIRMED.  In 13‐2751, the judgment 

against defendant Cardoza is AFFIRMED with respect to her convictions for 

drug conspiracy, racketeering conspiracy, and managing a drug premises, for the 

reasons stated above; that judgment is REVERSED to the extent that Cardoza 

was convicted for being an accessory after the fact to murder, for the reasons 

stated in the opinion filed simultaneously herewith.  

                            
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                   




                                          10